                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       JEARHAMEL JORDAN FANARO,                        Case No. 3:19-cv-03247-WHO
                                                        Plaintiff,
                                   8
                                                                                           ORDER DENYING DEFENDANT
                                                 v.                                        LEON’S MOTION FOR SUMMARY
                                   9
                                                                                           JUDGMENT
                                  10       COUNTY OF CONTRA COSTA, et al.,
                                                                                           Re: Dkt. No. 42
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Jearhamel Fanaro brings claims against several defendants and the County of

                                  14   Contra Costa over an alleged assault that occurred while he was housed in the County’s Martinez

                                  15   Detention Facility. As relevant for this motion, Fanaro asserts that defendant inmate Thomas

                                  16   Leon was one of his attackers.

                                  17          On November 12, 2019, Leon filed a motion to dismiss and a motion for summary

                                  18   judgment. Motion in Answer to Plaintiff’s Motion to Strike,1 Motion to Dismiss (“Mot.”) [Dkt.

                                  19   No. 42]. First he argues that I should dismiss Fanaro’s second amended complaint because he

                                  20   failed to exhaust his administrative remedies as required by the Prison Litigation Reform Act, 42

                                  21   U.S.C. § 1997. Mot. 2. But the exhaustion requirement only applies to individuals who are

                                  22   prisoners at the time of filing suit. Talamantes v. Leyva, 575 F.3d 1021, 1024 (9th Cir. 2009).

                                  23   Fanaro’s originally complaint pleaded that he was out of custody, and Leon raises no facts

                                  24   suggesting that is not the case. See Complaint [Dkt. No. 1] ¶ 6.

                                  25          Leon next argues that he is entitled to summary judgment because he was not personally

                                  26   involved in any actions that deprived Fanaro of his federally protected rights. Mot. 4-5. “Liability

                                  27

                                  28
                                       1
                                        Leon’s caption refers to Fanaro’s motion to strike his Answer. See Dkt. Nos. 9, 23. Leon did not
                                       oppose that motion, and I denied it on October 15, 2019. See Dkt. No. 36.
                                   1   under section 1983 arises only upon a showing of personal participation by the defendant.” Taylor

                                   2   v. List, 880 F.2d 1040, 1045 (9th Cir. 1989). According to Leon, Fanaro lacks admissible

                                   3   evidence proving that he was involved in the alleged conspiracy or assault. Mot. 5-6.

                                   4          In opposition, Fanaro asserts that discovery has only recently begun and that he needs

                                   5   more time to develop evidence and raise triable issues of fact. Oppo. 10-12. Under Federal Rule

                                   6   of Civil Procedure 56(d), a court may defer ruling on a motion for summary judgment “if a

                                   7   nonmovant shows by affidavit or declaration that, for specified reasons, it cannot present facts

                                   8   essential to justify its opposition.” Fed. R. Civ. P. 56(d). According to a declaration from

                                   9   Fanaro’s counsel, Leon has not responded to Fanaro’s meet-and-confer request or made his initial

                                  10   disclosures as required by Federal Rule of Civil Procedure 26(a). Declaration of Qiana

                                  11   Washington [Dkt. No. 43-12] ¶ 6. In addition, Fanaro requires discovery from Contra Costa

                                  12   County, which he expects to receive on December 9, 2019. Id. ¶¶ 7-8.
Northern District of California
 United States District Court




                                  13          Discovery is ongoing; it would be premature to grant Leon’s motion at this time.

                                  14   Accordingly, it is DENIED WITHOUT PREJUDICE. Leon may file a new motion for summary

                                  15   judgment3 after discovery has progressed but no later than 30 days after the close of discovery.

                                  16   See Fed. R. Civ. P. 56(b).

                                  17          IT IS SO ORDERED.

                                  18   Dated: December 6, 2019

                                  19

                                  20
                                                                                                    William H. Orrick
                                  21                                                                United States District Judge
                                  22

                                  23

                                  24

                                  25
                                       2
                                  26    The filing at Dkt. No. 43-1 includes numerous exhibits, most of which are already part of the
                                       docket in this case. The relevant declaration begins at ECF page 66.
                                  27   3
                                        Although my Standing Order for Civil Cases allows only one motion for summary judgment per
                                  28   party, I grant Leon leave to file a second motion because he proceeds without counsel. See
                                       Standing Order for Civil Cases § 6.
                                                                                         2
